Citation Nr: 0012718	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-29 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance 
benefits under the provisions of Title 38, Chapter 35, of the 
United States Code ("Chapter 35 benefits").  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September of 1967.  He died in January 1993.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  It was then 
Remanded in April 1999 for further development and has been 
returned for our review.  


FINDINGS OF FACT

1.  According to his certificate of death, the veteran died 
in January 1993, at age 48, of sepsis as the immediate cause 
of death and pancytopenia and acute lymphoblastic leukemia as 
conditions that also contributed to the death.

2.  Also according to the certificate of death, the manner of 
the veteran's death was "natural," he died while 
hospitalized and an autopsy of the veteran's body was not 
performed.

3.  At the time of his death in January 1993, the veteran was 
not service-connected for any disability.

4.  It has not been shown that the sepsis, pancytopenia, or 
acute lymphoblastic leukemia that caused the veteran's 
natural death more than 25 years after his separation from 
active military service were related in any way to service.

5.  The veteran was honorably discharged in September 1967 
but did not have a permanent and total service-connected 
disability at the moment of his death, nor has it been shown 
that he died as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The appellant has submitted a claim of entitlement to 
service connection for the cause of the veteran's death that 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.312 (1999).

2.  The appellant has submitted a claim of entitlement to 
Chapter 35 benefits that lacks legal merit or entitlement 
under the law and is, therefore, not plausible or capable of 
substantiation.  38 U.S.C.A. §§ 3500 through 3566 and 5107(a) 
(West 1991); 38 C.F.R. §§ 3.807 and 21.3001 through 21.3344 
(1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has established certain presumptive regulations which 
establish that specified chronic, tropical, or prisoner-of-war 
related diseases, or a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) 
(1999), will be considered to have been incurred in service 
under specific circumstances, even though there is no evidence 
of such disease during the period of service. 

For the purposes of this section, the term herbicide agent 
means a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era, specifically:  2,4-D; 2,4,5-T 
and its contaminant TCDD; cacodylic acid; and picloram.  
38 C.F.R. § 3.307(a)(6)(i) (1999).  

For VA purposes, the Vietnam Era began on February 28, 1961, 
for veterans who served in Vietnam; and ended on May 7, 1975.  
38 C.F.R. § 3.2(f) (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(ii) (1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, porphyria cutanea 
tarda, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).

The Agent Orange-related diseases listed above shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1999). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
Federal Circuit held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

The Court has said that the first of the requirements set 
forth in Caluza for the submission of a well-grounded claim, 
namely, evidence of a current or present disability, is 
always met in claims for service connection for the cause of 
a veteran's death, the current disability being the condition 
that caused the veteran to die.  However, the last two 
requirements must be supported by the evidence of record.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  If the appellant 
fails to present competent medical evidence of a causal 
relationship between the veteran's death and inservice 
incurrences or events, his or her claim for direct service 
connection for the veteran's death fails as not well 
grounded.  Id.

The Court has also noted that the use of the term "well-
grounded" is confined to an evidentiary context in the field 
of veterans' benefits and that, accordingly, where the law 
and not the evidence is dispositive of a case, a claim for VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  In such cases, the application 
of the "not well-grounded" phrase would be legally 
imprecise, if not incorrect.  See, Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

I.  Entitlement to service connection for the cause of the 
veteran's death.

The appellant contends that the cause of the veteran's death, 
acute lymphoblastic leukemia, with sepsis and pancytopenia, 
should be service-connected due to the veteran's exposure to 
Agent Orange during service in Vietnam.  

According to his certificate of death, the veteran died in 
January 1993, at age 48, of sepsis as the immediate cause of 
death, with pancytopenia, and with acute lymphoblastic 
leukemia as the underlying cause.  He died while 
hospitalized, the manner of death was "natural" and an 
autopsy of his body was not performed.

Although he was in receipt of a permanent and total 
disability rating for pension purposes at his death, the 
veteran was not service-connected for any disability.  

A review of the service medical records reveals no evidence 
of the manifestation of either sepsis, pancytopenia, or acute 
lymphoblastic leukemia at any time during service.

The post-service medical evidence consists of medical records 
that were produced between 1991 and 1993 at a VA Hospital.  
Those records reflect medical consultations and treatment for 
the veteran's acute lymphocytic leukemia.  We note that the 
veteran's death certificate lists the underlying cause of 
death as lymphoblastic leukemia.  Both lymphocytic and 
lymphoblastic leukemia are considered in this opinion.  

A.  Whether entitlement to service connection for the cause 
of the veteran's death is warranted based on presumptive 
regulations concerning exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309(e) (1999).  

As noted above, if a veteran was exposed to an herbicide 
agent during active service, only the following diseases 
shall be service-connected pursuant to the presumptive 
regulations at 38 C.F.R. § 3.309(e): chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, porphyria 
cutanea tarda, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  However, we must point out that the veteran 
was diagnosed with acute lymphocytic leukemia, and that 
leukemia is a disease entity that is not listed at 38 C.F.R. 
§ 3.309(e).  As indicated above, the question that is now 
central to the Board's determination of whether service 
connection is appropriate for the cause of the veteran's 
death now turns on whether a well grounded claim has been 
presented. Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).

B.  Whether a well grounded claim for direct service 
connection for the cause of the veteran's death has been 
presented.  

The Board finds that the Caluza criterion of a present 
disability has been met in the present case, as this 
criterion is met in all cases of entitlement to service 
connection for the cause of a veteran's death, as explained 
earlier in this decision.  However, the remaining criteria 
for the submission of a well grounded claim for service 
connection have not been met, as the record reveals no 
evidence of the manifestation of either sepsis, pancytopenia, 
or acute lymphocytic leukemia at any time during service and, 
more importantly, there is no competent evidence in the 
record demonstrating that there is the claimed nexus, or 
causal relationship, between the cause of the veteran's death 
in January 1993, more than 25 years after service, and that 
service, or  to Agent Orange or other herbicide exposure.

The only evidence in the record regarding a possible nexus 
consists of the appellant's own unsubstantiated arguments in 
that regard.  While the Board does not doubt the good faith 
of these statements, it must be noted that the Court has held 
that statements of medical causation submitted by nonmedical 
personnel (such as the appellant, who has not demonstrated 
any medical expertise) are considered lay evidence and that, 
as such, they are insufficient to well ground a claim for 
service connection.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In view of the above, the Board concludes that the appellant 
has failed to meet her initial duty to submit a claim for 
service connection for the cause of the veteran's death that 
is plausible, or well grounded, as it has not been 
objectively shown that the cause of the veteran's death was 
causally related to service.  Therefore, her claim must be 
denied.  

Finally, the Board notes that the RO's failure to find this 
claim for service connection not well-grounded constitutes 
harmless error.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The Board also notes that the appellant has not reported that 
any competent evidence exists that, if obtained, would 
establish a well-grounded claim for service connection for 
the cause of the veteran's death.  Under these circumstances, 
VA has no further duty to assist her, as per the provisions 
of 38 U.S.C.A. § 5103(a) (West 1991), in the development of 
said claim.  Epps, 126 F.3d 1464, Morton, 12 Vet. App. 477.  



II.  Entitlement to dependent's educational assistance 
benefits under the provisions of Title 38, Chapter 35, of the 
United States Code ("Chapter 35 benefits").

The evaluation of a claim for Chapter 35 benefits requires an 
initial determination of the applicant's eligibility for such 
benefits.  In particular, the pertinent regulation provides 
two basic criteria to determine whether a child, spouse or 
surviving spouse of a veteran has "basic eligibility."  
First, the veteran must have been discharged from service 
under conditions other than dishonorable, or must have died 
in service.  38 C.F.R. § 3.807(a)(1) (1999).  The service 
must have been active military, naval or air service on or 
after April 21, 1898.  38 C.F.R. § 3.807(b) (1999).  Second, 
in cases where the veteran has already died, the veteran must 
have had a permanent total service-connected disability at 
the date of his death or must have died as a result of a 
service-connected disability.  38 C.F.R. § 3.807(a)(3) and 
(4) (1999); see, also, 38 U.S.C.A. § 3501(a)(1)(B) and (D) 
(West 1991); and 38 C.F.R. § 21.3021(a)(2) (1999).

The first criterion is met in the present case because it has 
been shown that the veteran served between 1965 and 1967 and 
that he was honorably discharged from active military service 
in September 1967.  However, the second criterion has not 
been met because, at the date of his death, the veteran did 
not have a permanent total service-connected disability, nor 
did he die as a result of a service-connected disability, as 
discussed earlier in this decision.

The appellant clearly does not fully meet the basic 
eligibility criteria of 38 C.F.R. § 3.807(a) (1999).  
Therefore, as the claim of entitlement to Chapter 35 benefits 
lacks legal merit, it has failed and must be denied.

Finally, it must be noted that the Board has been unable to 
locate evidence in the record demonstrating any probability 
that the appellant will be able to obtain the additional 
information that would be needed to complete her application 
for Chapter 35 benefits.  Therefore, VA's obligation to 
further advise her, as required by § 5103(a), has not arisen.



ORDER

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is denied.

2.  The claim of entitlement to Chapter 35 benefits is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

